DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 20 and 36 are objected to because of the following informalities:
Claim 20 recites “NFC” in line 4. It is advice to recite full name of NFC in the claim.
Claim 36 recites “a substrate of a paper or paper based material, a layer of CNC-PVOH blend” in lines 2-3. It should be “the substrate of a paper or paper based material, the layer of CNC-PVOH blend”. Similar objection applied to the rest of the claim.
Claim 36 recites “selected from” in line 1. It is advised to replace it with “selected from the group consisting of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites layers A and C is a polymer coated paperboard. It is not clear whether the paperboard is referring to paper-based material of claim 17 or claim 28 requires an additional material layer. For, examination purpose, the examiner is interpreting the paperboard of claim 28 refers to the paper-based material of claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3 and 8, depends on claim 2, recite WVTR is below 1 gr/m2-day, i.e. which would encompass any values including below 0.01, while claim 2 recites WVTR between 0.01 to 20 gr/m2-day. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stattegard et al. (US 2018/0258188).
Regarding claim 1, Slattegard discloses laminated multilayer structure, i.e. an article in the form of a multilayer structure, (paragraphs 0026, 0138) comprising three or more layers (paragraphs 0132, 0136) wherein one layer is a substrate (paragraph 0138) and at least one another of the three layers is a blend of cellulose nanocrystals (CNC) and PVOH (paragraphs 0030, 0082).
Regarding claims 2-3 and 8, Slattegard discloses the article of claim 1, wherein given that Slattegard discloses the same multilayer structure as well as the same composition as claimed in present claim, it is clear that the multilayer of Slattegard would inherently have the same properties as claimed in present claims.
Regarding claim 14, Slattegard discloses the article of claim 1 being biodegradable (paragraph 0020).
Regarding claim 19, Slattegard discloses the article of claim 1, wherein the layer containing CNC and PVOH (fig. 7, paragraph 0082).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-18, 20-21, 23, 27, 32, 24-25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stattegard et al. (US 2018/0258188).
Regarding claim 15, Slattegard discloses the article of claim 1 but does not disclose a ratio of CNC to PVOH.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek
Alternatively, since the instant specification is silent to unexpected results, the specific amounts of CNC and PVOH is not considered to confer patentability to the claims. As the barrier property is a variable that can be modified, among others, by adjusting the amounts of CNC and PVOH, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of CNC and PVOH in the layer to obtain the desired barrier property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 17-18, 24-25, Slattegard discloses the article of claim 1, consisting of between 3 to 7 layers wherein the multilayer can have any configuration, i.e. ABC, and at least one of the layers containing CNC-PVOH blend and optionally starch (paragraph 0082, 0086), i.e. layer B, wherein the substrate is paper or plastic, i.e. layer A, wherein the numbers and constitution of any one or more films or layers in the multilayer structure may vary and is not limited in way to any one material composition, mechanical property, physical property or any other property such that the multilayer structure meets the required properties (paragraphs 0020, 0132-0138). Therefore, it would have been obvious to one of ordinary skill in the art to use any material for layers 
Regarding claim 20, Slattegard discloses the article of claim 17, wherein in a structure ABC, the structure comprises at least one or more layers, i.e. two layers, comprises CNC and PVOH blend (paragraph 0132).
Regarding claim 21, Slattegard discloses the article of claim 17, wherein any of the layers comprises one additive selected from a polymer (paragraph 0117).
Regarding claim 23, Slattegard discloses the article of claim 17, wherein the article consisting of 3 layers such as a layer consisting of CNC and PVOH, a substrate layer and a cover layer (paragraphs 0132-0136).
Regarding claim 27, Slattegard discloses the article of claim 17, wherein the layers A and C are polypropylene (paragraph 0021).
Regarding claim 32, Slattegard discloses the article of claim 17, wherein layers A and B are in direct contact with each other (paragraph 0134).
Regarding claim 36, Slattegard discloses the article of claim 1, selected from article comprising 3 layers: a substrate of a paper, a layer of the CNC-PVOH blend and a layer of a polymeric material, i.e. any polymeric material would have at least some water vapor barrier property (paragraphs 0020, 0082, 0086, 0132-0138).

Claims 28-30 Stattegard et al. (US 2018/0258188) in view of Wnuk et al. (US 2012/0107534).
Regarding claim 28-30, Slattegard discloses the article of claim 17, but fails to disclose that the layers A and C are biodegradable material or biodegradable polymer coated paperboard.
Wnuk discloses multilayer structure package comprises sealant layer is selected from polyhydroxyalkanoate or polyhydroxyalkanoate coated paper to obtain biodegradable properties (claims 5-6).
It would have been obvious to one of ordinary skill in the art to use polyhydroxyalkanoate or polyhydroxyalkanoate coated paper of Wnuk in the layers A and C of Slattegard to obtain biodegradable properties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/           Primary Examiner, Art Unit 1787